        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 1 of 46




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  SIERRA N. CASTLE,

               Plaintiff,
  v.

  COBB        COUNTY,        GEORGIA;
  SHERIFF NEIL WARREN, in his                            Civil Action No.:
  Official and Individual Capacities; and
  COL. JANET PRINCE, as Division                         _____________
  Commander of the Cobb County Adult
  Detention Center; LT. COL. DAVID
  SANDERS, as Assistant Division
  Commander of the Cobb County Adult
  Detention Center; C.O. JOHN DOE;
  SGT. JANE DOE; MAJ. JOHN DOE
  #1; and, MAJ. JOHN DOE #2; in their
  Individual Capacities,

               Defendants.                        JURY TRIAL DEMANDED

                                   COMPLAINT

       COMES NOW, Plaintiff Sierra N. Castle, by and through the undersigned

counsel, brings this action pursuant to Section 1983 and the Fourteenth Amendment

to the United States Constitution, Title II of the Americans With Disabilities Act and

the Rehabilitation Act, and Georgia law. Plaintiff alleges that Defendants Cobb

County, Georgia, Sheriff Neil Warren, in his Official and Individual Capacities, and

Col. Janet Prince, Lt. Col. Davis Sanders, C.O. John Doe, Sgt. Jane Doe, Maj. John



                                          1
         Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 2 of 46




Doe #1, and Major John Doe #2, all in their Individual Capacities, subjected Plaintiff

to violations of her constitutional rights, intentional infliction of emotional distress,

and discrimination based on disability, as follows:

                          JURISDICTION AND VENUE

                                            1.

      This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, as well as the

Fourteenth Amendment of the United States Constitution, and the Americans With

Disabilities Act and the Rehabilitation Act. This action also arises under the laws of

the State of Georgia.

                                            2.

      This Court has original jurisdiction over Plaintiff’s causes of action arising

under the United States Constitution and laws of the United States pursuant to 28

U.S.C. §§ 1331 and 1343, and supplemental jurisdiction should be conferred over

the remaining causes of action pursuant to 28 U.S.C. § 1367.

                                            3.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all of the

events, acts, or omissions giving rise to Plaintiff’s claims occurred in Cobb County,

Georgia.




                                           2
         Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 3 of 46




                                          PARTIES

                                                 4.

       Plaintiff Sierra N. Castle (hereinafter, “Plaintiff” or “Castle”) is a citizen of

the United States and a resident of Georgia. Ms. Castle was, at all times relevant

hereto, a pretrial detainee, or “inmate,”1 in the custody of the Cobb County Adult

Detention Center, located in Marietta, Cobb County, Georgia.

                                                 5.

       Defendant Cobb County, Georgia is a county government organized under the

Constitution and laws of the State of Georgia. Defendant receives Federal financial

payment and/or grants of assistance. Defendant is considered a public entity under

the Americans With Disabilities Act. Moreover, the Cobb County Adult Detention

Center is a service, program, or activity provided by Defendant, and of which

Defendant is responsible, and the Cobb County Adult Detention Center is considered

a public entity under the Americans With Disabilities Act. Defendant may be served

with process through a majority of its Commissioners, pursuant to O.C.G.A. § 36-1-

5, or through the Chairman of its Board of Commissioners, pursuant to O.C.G.A. §

9-11-4(e)(5).


1
  The terms “detainee” and “inmate” are used interchangeably and in their colloquial sense. These
terms should not be taken as a representation regarding the status of a person in custody in terms
of whether the custody is governed by the Fourth, Fourteenth, or Eighth Amendments.


                                                3
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 4 of 46




                                          6.

      Defendant Sheriff Neil Warren was, at all times relevant hereto, the Sheriff of

Cobb County, Georgia. As Sheriff, Defendant manages the Sheriff’s Office, which

includes the operation of the Cobb County Adult Detention Center.

                                          7.

      Defendant Col. Janet Prince was, at all times relevant hereto, the Division

Commander of the Cobb County Adult Detention Center. As Division Commander,

said Defendant manages its day-to-day operations and executes its policies.

                                          8.

      Defendant Lt. Col. David Sanders was, at all times relevant hereto, the

Division Commander of the Cobb County Adult Detention Center. As Assistant

Division Commander, said Defendant assisted in managing its day-to-day operations

and executed its policies.

                                          9.

      Defendant Sgt. Jane Doe was, at all times relevant hereto, a corrections officer

with the rank of Sergeant at the Cobb County Adult Detention Center. As a Sergeant,

said Defendant was responsible for managing and supervising the facility and

managing and supervising her subordinate corrections officers.




                                          4
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 5 of 46




                                          10.

      Defendants Maj. John Doe #1 and Maj. John Doe #2 were, at all times relevant

hereto, corrections officers with the rank of Major at the Cobb County Adult

Detention Center. As Majors, said Defendants were responsible for managing the

facility and managing and supervising their subordinate corrections officers.

                                          11.

      Defendant C.O. John Doe was, at all times relevant hereto, an employee of

the Cobb County Sheriff’s Office, employed as a corrections officer at the Cobb

County Adult Detention Center.

                                          12.

      At all times relevant hereto, all Defendants were operating under color of law.

                           STATEMENT OF FACTS

                                    The Arrest

                                          13.

      On March 21, 2018, Ms. Castle was frequenting the drive-through at a local

fast food restaurant when the wind blew open the door to a garbage receptacle, and

the receptacle then collided with Ms. Castle’s vehicle causing damage.




                                         5
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 6 of 46




                                            14.

      Having not received a sufficient response from the management of the

restaurant, Ms. Castle contacted the Cobb County Police Department to make an

incident report approximately one-week later on March 28, 2018.

                                            15.

      Shortly thereafter, a Cobb County Police officer met Ms. Castle in the parking

lot of the precinct to take down a report. When the officer ran Ms. Castle’s license

through the Georgia Crime Information Computer, he found that a bench warrant

had been issued by the State Court of Dekalb County on October 12, 2017, due to

Ms. Castle’s failure to appear for or pay the fine for a citation issued for a seat belt

violation.

                                            16.

      The fine for this violation was $15.00.

                                            17.

      Ms. Castle was immediately arrested and detained by the Cobb County Police

officer, and Ms. Castle was transported to the Cobb County Adult Detention Center,

also known as the Cobb County Jail Complex, (hereinafter, “CCADC”) without

incident, arriving at approximately 10:00 pm.




                                           6
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 7 of 46




                                           18.

      The CCADC is a detention facility that is operated by the Cobb County

Sheriff’s Office.

                          Gender Dysphoria & Treatment

                                           19.

      At some point during the arrest or their subsequent travel, Ms. Castle informed

the officer that she was a transgender female.

                                           20.

      Ms. Castle suffers from has been clinically diagnosed with Gender Dysphoria,

a rare but serious medical condition and a disability.

                                           21.

      Gender dysphoria, as defined by the Fifth Edition of the Diagnostic Manual

of Mental Health Disorders (hereinafter, “DSM-5”), is a medical condition in which

there is a marked incongruence between one’s experienced or expressed gender and

one’s assigned sex at birth, lasting for at least 6 months and manifested through at

least two of the following symptoms:

   1. A marked incongruence between one’s experienced/expressed gender and

      primary and/or secondary sex characteristics;

   2. A strong desire to be rid of one’s primary and/or secondary sex characteristics;



                                          7
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 8 of 46




   3. A strong desire for the primary and/or secondary sex characteristics of the

      other gender;

   4. A strong desire to be of the other gender;

   5. A strong desire to be treated as the other gender; or,

   6. A strong conviction that one has the typical feelings and reactions of the other

      gender.

                                           22.

      A person with Gender Dysphoria experiences clinical distress from having a

gender identity – an internalized sense of being male or female – that is different

than this or her assigned sex and gender at birth.

                                           23.

      Gender dysphoria is associated with high levels of stigmatization,

discrimination, and victimization. The isolation and discrimination expressed by

someone with Gender Dysphoria often leads to negative self-esteem, increased risk

of mental disorders, and comorbidity (i.e., suffering from another disease or

disorder).




                                          8
           Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 9 of 46




                                            24.

      Individuals suffering from Gender Dysphoria often experience severe

psychological harm and suffering, including anxiety, depression, and/or thoughts of

suicide.

                                            25.

      Gender Dysphoria substantially limits several major life activities, including

an individual’s ability to care for herself, eating, sleeping, learning, concentrating,

thinking, communicating with and interacting with others, and reproducing.

Moreover, Gender Dysphoria substantially limits the operations of major bodily

functions, including neurological function, brain function, reproductive function,

and the function of the endocrine system.

                                            26.

      However, Gender Dysphoria is highly treatable.

                                            27.

      Treatment protocol for Gender Dysphoria, as recommended by the American

Psychiatric Association, includes “counseling, cross-sex hormones, gender

reassignment surgery, and social and legal transition to the desired gender.” Going

through a “gender transition” is the medical process of changing one’s body from




                                            9
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 10 of 46




that typically associated with his or her assigned sex at the time of birth to that

typically associated with the person’s gender identification.

                                          28.

      While Ms. Castle was assigned male at birth, but she understood herself to be

female from a very young age. Subsequently, she saw a doctor who ultimately

diagnosed her with Gender Dysphoria.

                                          29.

      As a part of her treatment and care, her doctors recommended that she undergo

a gender transition. As a part of that transition, she went through the process of

social role transition and medical transition, including hormone therapy. Since she

began her transition, she has identified and presented entirely as female and she is

known to everyone by her chosen female name. In 2011, Ms. Castle successfully

had her name legally changed, and her birth certificate and all other government-

issued identification and records have been amended to reflect the change of her

legal name. In 2012, Ms. Castle has undergone sex reassignment surgery, also

known as gender confirmation surgery, consistent completed consistent with World

Professional Association for Transgender Health standards and requirements. In

2015, Ms. Castle successfully had her gender legally changed, and her birth




                                         10
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 11 of 46




certificate and all other government-issued identification and records have been

amended to reflect the change of her legal gender.

                                           30.

       As a result of this gender transition and apart from her mistreatment, as

described herein, Ms. Castle is a woman and has been able to live fully and

consistently with her female identity prior to her detention in the CCADC.

                  Detention in the Cobb County Adult Detention Center

                                           31.

       Critically, Ms. Castle was identified as female in the Cobb County Police

Department Incident/Investigation Report as well as in both the Warrant and

subsequent Notice of Withdrawal of Suspension issued by the State Court of DeKalb

County.

                                           32.

       Prior to changing into the clothing provided to all detainees upon her

subsequent intake, Ms. Castle arrived at CCADC wearing a dress, a pair of earrings,

and a hair tie.

                                           33.

       Upon their arrival to the CCADC, the arresting Cobb County Police Officer

informed CCADC staff that Ms. Castle is transgender.



                                          11
          Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 12 of 46




                                          34.

      Ms. Castle observed CCADC staff laughing when they were told this

information.

                                          35.

      Ms. Castle was taken to intake, and she confirmed her information with

another female officer, including her correct, legal name and that her gender was

female.

                                          36.

      Ms. Castle’s government-issued identification that she presented during

intake indicates that she is female.

                                          37.

      Initially, Ms. Castle was provided with an inmate identification wristband that

stated her legal name and listed her as “female.”

                                          38.

      Subsequently, an unknown male CCADC officer (hereinafter, “C.O. John

Doe”) then conducted a search of Ms. Castle by patting her down using his hands.

                                          39.

      Ms. Castle objected and inquired as to whether it was appropriate for a male

officer to be patting her down.



                                         12
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 13 of 46




                                           40.

      C.O. John Doe responded, asking, “Aren’t you transgender?” C.O. John Doe

also stated that whomever pats down a detainee depends on that person’s genitalia.

                                           41.

      C.O. John Doe also told Ms. Castle that she “would be considered male while

in jail,” and he continued to search Ms. Castle by patting her down.

                                           42.

      This pat down occurred in full view of several other CCADC staff.

                                           43.

      C.O. John Doe repeatedly referred to Ms. Castle on several occasions as

“Mister” and by using male pronouns such as “he.”

                                           44.

      Once intake was complete, an unknown female CCADC staff member told

Ms. Castle to sit in a pink chair on the side of the room in the area designated for

female inmates with other female inmates.          However, C.O. John Doe then

interrupted the female staff member, stating, “No, Mister Castle sits in the blue

chairs,” and he instructed Ms. Castle to move to the other side of the room and sit in

a chair intended for males alongside male inmates. Ms. Castle objected to being

required to be seated in the area designated for male inmates.



                                         13
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 14 of 46




                                          45.

      Ms. Castle was then taken to a holding cell that she later discovered was

intended for housing male detainees.

                                          46.

      At some point, a member of the CCDAC staff apparently changed the records

in its computer system from the information collected at intake to then identify Ms.

Castle as being male.

                                          47.

      CCDAC staff escorted Ms. Castle back to the intake desk for fingerprinting,

and the intake staff attempted to swap Ms. Castle’s inmate identification wristband

for one that listed her gender as “male” consistent with the aforementioned change

of her record.

                                          48.

      Ms. Castle refused to trade the identification wristband that listed her as

female with the new bracelet that listed her as male. As a result, one sympathetic

female member of the CCADC staff, who apparently overheard this exchange,

apologized to Ms. Castle for the treatment of her, although she escorted Ms. Castle

back to the male holding cell.




                                        14
           Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 15 of 46




                                                    49.

          Subsequently, Ms. Castle requested to use a telephone, and CCDAC staff

allowed Ms. Castle to exit the holding cell for such purpose.

                                                    50.

          However, when Ms. Castle attempted to use a telephone on the side of the

room designated for female inmates, she was told by one of CCADC’s unknown

female supervisors (hereinafter, “Sgt. Doe”2) that she was to use the phones

designated for male inmates. Sgt. Doe also stated that, while in jail, she would be

known as “Mister Castle.”

                                                    51.

          This comment was made within earshot of several male inmates, who heard

Sgt. Doe’s comments, became riled up and aggressive toward Ms. Castle as a result.

                                                    52.

          When Ms. Castle refused to use a male telephone, CCDAC staff did not allow

her to use the telephone at all and returned her to the male holding cell.

                                                    53.

          Ms. Castle informed another corrections officer of what had transpired, and

the corrections officer offered to move Ms. Castle from the male cell to a nongender-


2
    It is unknown to Plaintiff whether this individual held the rank of Sergeant or Lieutenant.


                                                  15
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 16 of 46




specific cell – although, this cell was still located in close proximity to holding cells

designated for male inmates.

                                             54.

      Each time that Ms. Castle left her cell, the male inmates nearby made

sexually-degrading, harassing, abusive, and threatening comments toward and about

Ms. Castle.

                                             55.

      Male inmates would also peer into Ms. Castle’s cell while walking by and

make sexually-degrading, harassing, abusive, and threatening comments toward and

about Ms. Castle.

                                             56.

      Overnight, Ms. Castle attempted to get the attention of CCADC staff,

including by ringing an intercom button, but she was largely ignored.

                                             57.

      Ms. Castle has a serious medical condition that requires her to take

prescription medication on a daily basis.

                                             58.

      When Ms. Castle saw that rounds for prescription medication were being

performed, Ms. Castle rang her buzzer to inform the corrections officers that she



                                            16
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 17 of 46




needed to take her medication. Ms. Castle’s was largely ignored, and she was

ultimately not provided with her medication or any medical treatment whatsoever.

                                           59.

      Sgt. Doe arrived at Ms. Castle’s holding cell shortly thereafter to get her to

stop ringing the buzzer. Sgt. Doe refused to respond to Ms. Castle’s medical

requests; rather, in an attempt to humiliate Ms. Castle, Sgt. Doe responded, “didn’t

you tell the officers you’re transgender?” This comment was made in front of several

male inmates, who responded audibly with jeers.

                                           60.

      Critically, for the type of medications which Ms. Castle has been prescribed,

it is extremely dangerous for such an individual to fail to take even a single dose of

the medication at the prescribed times. Ms. Castle asked to speak with a supervisor

about her medication, but this request was denied.

                                           61.

      The next day, March 29, 2018, Ms. Castle was one of the inmates set to be

transferred to a detention facility in Dekalb County. In preparation for the transfer,

inmates were handcuffed together based on their gender; however, Ms. Castle was

segregated from all the other inmates and taken to a different area of the jail.




                                          17
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 18 of 46




                                             62.

      Before Ms. Castle was placed in a different holding cell, she stopped at the

security desk, advised two male CCADC supervisors (hereinafter, “Maj. John Doe

# 1” and “Maj. John Doe # 2”) of what she had experienced and asked them to correct

her gender in CCADC records. Maj. John Doe #1 laughed at Ms. Castle and told

her that if she wanted to change her gender, she should do it like she did before and

get an order from a court. Maj. John Doe #2 responded that he was not going to get

involved.

                                             63.

      After Ms. Castle was transferred to the other holding cell, male detainees

would peer into her cell and make sexually-degrading and threatening comments

directed at Ms. Castle. Specifically, she was told by several of the detainees to

“flash” the male detainees (i.e., lift her shirt to expose her breasts).

                                             64.

      Ms. Castle was extremely distressed and disturbed by these comments and she

felt that her personal safety and security had been jeopardized.

                                             65.

      Ms. Castle rang the buzzer in an attempt to get the attention and assistance of

CCDAC staff. However, her attempts to get the attention of CCDAC staff were



                                           18
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 19 of 46




ignored, and she was told over the intercom to stop ringing the buzzer unless there

is an emergency.

                                           66.

      The aforementioned sympathetic CCADC staff member ultimately placed a

temporary barrier in front of Ms. Castle’s cell; however, this barrier completely

isolated Ms. Castle and prevented her from being able to see anything other than the

inside of the holding cell for a number of hours.

                                           67.

      Ms. Castle subsequently learned that her $15.00 seat belt fine had been paid

and a Notice of Withdrawal of Suspension had been issued by the State Court of

Dekalb County. When Ms. Castle rang the buzzer to inquire as to when she would

be released, CCADC staff told her that she would sit in the cell as long as she was

“misbehaving.”

                                           68.

      Subsequently, a deputy from the DeKalb County Sheriff’s Office arrived to

transfer detainees to its facility at approximately 1:00 pm.




                                          19
       Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 20 of 46




                                          69.

      Ms. Castle overheard the DeKalb County deputy inform CCDAC staff that he

could not transport Ms. Castle because the CCADC transfer request paperwork

indicated that the transfer was for a male inmate, which Ms. Castle was not.

                                          70.

      At some point thereafter, Ms. Castle told the deputy and CCADC staff that

she believed that the citation had been paid earlier that day. The deputy confirmed

the accuracy of this information when he checked the appropriate records.

                                          71.

      Ms. Castle was subsequently released from CCADC. However, although her

release had been ordered at approximately 10:00 am, she was not actually released

from the CCADC facility until approximately 4:00 pm that day.

                                          72.

      After her release, Ms. Castle attempted to contact Defendant Prince, but Ms.

Castle did not receive a response from her.

                                          73.

      Ms. Castle also attempted to contact Defendant Sanders, who she ultimately

communicated with by telephone and by email.




                                        20
          Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 21 of 46




                                           74.

      Defendant Sanders said that Sgt. Doe had advised him that Ms. Castle told

CCADC staff that she had male genitalia. However, Ms. Castle never made such a

statement and this information is not accurate.

                                           75.

      Defendant Sanders requested that Ms. Castle send an email with copies of her

identification, court orders, and a letter from her doctor, all showing that she is

female.

                                           76.

      After a person is detained at CCADC, their name and information remain

listed on the Sheriff’s Office web site for a certain period of time.

                                           77.

      However, immediately after Ms. Castle complained about her treatment at

CCADC to Defendant Sanders, her name and information, which listed her as male,

was removed early and before she was able to preserve this as documentation.

                                           78.

      The Sheriff’s Office has adopted guidelines and zero tolerance policies,

pursuant to the Federal Prison Rape Elimination Act, with respect to certain

individuals, including those who are transgender.



                                          21
          Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 22 of 46




                                         79.

      According to Sheriff’s Office policies, CCADC staff are not permitted to pat-

down a detainee of another gender, staff should give serious consideration to

transgender individuals’ own views of their safety with respect to housing

assignments, and staff should receive training on how to professionally

communicate with transgender individuals.

                                         80.

      Defendants demonstrated a clear, deliberate indifference to the safety of Ms.

Castle.

                                         81.

      Several Defendants, themselves, subjected Ms. Castle to offensive and

sexually harassing, abusive, and threatening remarks and refused to refer to her by

the appropriate gender.

                                         82.

      Defendants failed to properly and correctly assess Ms. Castle’s gender,

resulting in her being detained in areas meant for male detainees, where she was

subjected to sexually abusive comments from detainees, and she feared for her

safety.




                                        22
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 23 of 46




                                           83.

      Defendants failed to properly search and/or “pat-down” Ms. Castle.

                                           84.

      Defendants failed to properly house Ms. Castle.

                                           85.

      Defendants failed to provide Ms. Castle with critical medical care and

prescription medication that she requires for a serious medical condition.

                                           86.

      Ms. Castle suffered damages as a result of the acts and omissions by

Defendants, individually and jointly, and by Defendants not receiving the

appropriate and proper training.

                                           87.

      Defendants failed to follow their own policies when a detainee, like Ms.

Castle, is in their custody and is also sexually harassed by other detainees and staff.

                                           88.

      As a result of Defendants’ acts and omissions, Ms. Castle has experienced,

and continues to experience, constant fear for her health and safety, sadness, anxiety,

and emotional distress due to the trauma that she experienced while in Defendants’

custody.



                                          23
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 24 of 46




                                            89.

      On or about September 7, 2018, Ms. Castle notified Sheriff Neil Warren and

the Cobb County Board of Commissioners in correspondence sent via United States

Postal Service Certified Mail of her claims and requested that all records and

evidence related to her claims be preserved. To date, Ms. Castle has not received

any response to this notice.

                               COUNT I:
            DELIBERATE INDIFFERENCE TO SUBSTANTIAL
               RISK OF HARM TO HEALTH AND SAFETY
          IN VIOLATION OF THE FOURTEENTH AMENDMENT
                     (Defendants C.O. Doe, Sgt. Doe,
                  Maj. John Doe #1 & Maj. John Doe #2)

                                            90.

      Plaintiff hereby pleads and incorporates by reference all of the allegations

contained in Paragraphs 1 through 89, as if the same were set forth herein.

                                            91.

      Count I is brought pursuant to 42 U.S.C. § 1983 and the Fourteenth

Amendment to the Constitution of the United States. Specifically,

      [e]very person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress…


                                          24
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 25 of 46




42 U.S.C. § 1983.

                                           92.

      As a pretrial detainee, Plaintiff’s rights “exist under the due process clause of

the Fourteenth Amendment rather than the Eighth Amendment.” Mann v. Taser Int’l,

Inc., 588 F.3d 1291, 1306 (11th Cir. 2009). However, “the standards under the

Fourteenth Amendment are identical to those under the Eighth.” Goebert v. Lee

Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                                           93.

      Accordingly, the Fourteenth Amendment “imposes [a] dut[y] on [prison]

officials” to “take reasonable measure to guarantee the safety of the inmates.” See

Farmer v. Brannan, 511 U.S. 825, 832 (1994) (discussing the Eighth Amendment)

(internal quotations omitted). In particular, under the Fourteenth Amendment,

prison officials have a duty to protect prisoners from violence at the hands of other

prisoners. Id. at 833.

                                           94.

      A prison official violates the Fourteenth Amendment “when a substantial risk

of serious harm, of which the official is subjectively aware, exists and the official

does not respond reasonably to the risk.” Bowen v. Warden Baldwin State Prison,

826 F.3d 1312, 1320 (11th Cir. 2016) (internal quotations omitted). To state a


                                          25
         Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 26 of 46




Fourteenth Amendment claim of deliberate indifference, a plaintiff must allege facts

sufficient to show 1) that she was subjected to “substantial risk of serious harm;” 2)

the defendant’s deliberate indifference to that risk; and, 3) causation. Purcell ex rel.

Estate of Morgan v. Toombs Cnty., 400 F.3d 1313, 1319 (11th Cir. 2005) (discussing

the Eighth Amendment).

                                           95.

      Moreover, an inmate “need not wait for a tragic event to occur before seeking

relief, she must at the very least show that a condition of her confinement posed an

unreasonable risk of serious damage to her future health or safety.” Pichardo de

Veloz v. Miami-Dade County, No. 17-13059 (11th Cir. Nov. 21, 2018) (quoting

Chandler v. Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004)) (internal quotations

omitted).

                                           96.

      Designating a female detainee as male and assigning said detainee to male

facilities creates an extreme condition and poses an unreasonable risk of serious

harm to the female detainee’s future health and safety. Such an action poses an

objectively outrageous risk that the detainee will be harassed, assaulted, raped, or

worse.




                                          26
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 27 of 46




                                           97.

      Designating a transgender female detainee as male and assigning said detainee

to male facilities creates an extreme condition and poses an unreasonable risk of

serious harm to the transgender female detainee’s future health and safety. Such an

action poses an objectively outrageous risk that the detainee will be harassed,

assaulted, raped, or worse.

                                           98.

      On March 28 through March 29, 2018, Defendants C.O. John Doe, Sgt. Jane

Doe, Maj. John Doe #1, and Maj. John Doe #2 were acting under color of state law

in their capacity as correctional officers at the Cobb County Adult Detention Center

and the acts and omissions described herein were conducted within the scope of their

official duties or employment when they designated Plaintiff, a transgender female,

as male and assigned her to male facilities.

                                           99.

      At all times material and relevant, said Defendants owed Plaintiff a duty to

provide safe conditions of confinement.




                                          27
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 28 of 46




                                       100.

      Said Defendants also had a duty to stop other corrections officers, including

their coworkers and subordinate officers, from placing Plaintiff in unnecessarily

dangerous conditions of confinement.

                                       101.

      Said Defendants breached that duty when they failed to provide Plaintiff with

safe conditions of confinement and failed to prevent other corrections officers,

including their coworkers and subordinate officers, from placing Plaintiff in

unnecessarily dangerous conditions of confinement.

                                       102.

      Plaintiff’s appearance and attire was consistent with the characteristics

traditionally understood to be female and/or feminine. Plaintiff informed said

Defendants that she was female during intake and on numerous other occasions, and

she was initially considered female during intake. All of the information contained

in Plaintiff’s government-issued identification indicated that she was female. Both

the arresting officer and the Warrant for Plaintiff’s arrest identified her as female.

Plaintiff had been subjected to a thorough physical search of her person by C.O. John

Doe, including a pat-down, that revealed that she was indeed female.




                                         28
          Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 29 of 46




                                         103.

        Accordingly, said Defendants had actual, subjective knowledge that Plaintiff

was female.

                                         104.

        Both the arresting officer and Plaintiff informed Defendants that she identified

as a transgender female.

                                         105.

        Defendants had actual, subjective knowledge that Plaintiff was a transgender

female.

                                         106.

        Nonetheless, said Defendants caused Plaintiff to be considered and classified

as male, subjected her to a search by a male corrections officer, assigned her to male

facilities, and confined her with male inmates. In so doing, said Defendants

knowingly disregarded the risk associated with wrongfully classifying Plaintiff as

male.

                                         107.

        Said Defendants failed to act, intervene, or take any action when they

observed that their fellow corrections officers, including their subordinate

corrections officers, had classified Plaintiff as male, subjected her to a search by a



                                           29
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 30 of 46




male corrections officer, assigned her to male facilities, and confined her with male

inmates. In so doing, Defendants knowingly disregarded the risk associated with

failing to act, intervene, or take any action when they observed other Defendants

classify Plaintiff as male.

                                        108.

      The actions of said Defendants amounted to a reckless disregard of the known

rights of Plaintiff and therefore violated Plaintiff’s rights under the Fourteenth

Amendment to the United States Constitution.

                                        109.

      As a proximate case of the unconstitutional policies, practices, and acts of said

Defendants, Plaintiff suffered sexual harassment, irreparable injury, including

severe and long-lasting emotional distress, humiliation, anxiety, and psychological

injury resulting in past and future mental anguish, past and future pain and suffering,

aggravation of preexisting injury, future medical expenses, and other compensatory

damages in an amount to be proven at trial.

                                        110.

      Plaintiff will experience economic losses consisting of future health care

expenses because, during the course of her detention, her medical conditions were

aggravated.



                                          30
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 31 of 46




                                        111.

      At the time of this incident in 2018, every reasonable jail and prison officer

would have known that wrongfully misclassifying and placing a female detainee in

male population of a detention facility was unlawful. The conduct at issue here lies

so obviously at the very core of what the Eighth and Fourteenth Amendments

prohibit that the unlawfulness of placing a female detainee within the male

population and refusing to refer to a female detainee as female was readily apparent

to any prison officer in the shoes of Defendants. Accordingly, Defendants violated

Plaintiff’s clearly-established rights, and they are not entitled to qualified immunity.

                                        112.

      At the time of this incident in 2018, every reasonable jail and prison officer

would have known that wrongfully misclassifying and placing a transgender female

detainee in male population of a detention facility was unlawful. The conduct at

issue here lies so obviously at the very core of what the Eighth and Fourteenth

Amendments prohibit that the unlawfulness of placing a transgender female detainee

within the male population and refusing to refer to a female detainee as female was

readily apparent to any prison officer in the shoes of Defendants. Accordingly,

Defendants violated Plaintiff’s clearly-established rights and they are not entitled to

qualified immunity.



                                          31
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 32 of 46




                                         113.

      Plaintiff is entitled to recover damages including, but not limited to, past and

continuing medical expenses for her physical and emotional pain, shock, agony,

suffering, loss of earnings and wages, as well as attorney’s fees and costs of

litigation, in an amount to be proven at trial.

                                COUNT II:
                         SUPERVISOR LIABILITY
          IN VIOLATION OF THE FOURTEENTH AMENDMENT
         (Defendants Sgt. Doe, Maj. John Doe #1 & Maj. John Doe #2)

                                         114.

      Plaintiff hereby pleads and incorporates by reference all of the allegations

contained in Paragraphs 1 through 89, as if the same were set forth herein.

                                         115.

      Count II is brought pursuant to 42 U.S.C. § 1983 and the Fourteenth

Amendment to the Constitution of the United States. Specifically,

      [e]very person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress…

42 U.S.C. § 1983.




                                           32
         Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 33 of 46




                                       116.

       It is well established that supervisory officials may be liable under Section

1983 for the actions of their subordinates “when the supervisor personally

participated in the alleged unconstitutional conduct or when there is a causal

connection between the actions of a supervising official and the alleged

constitutional depravation.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003),

abrogated in part on other grounds by Randall v. Scott, 610 F.3d 701 (11th Cir.

2010).

                                       117.

       As alleged in Count I, Defendants Sgt. Doe, Maj. Doe #1, and Maj. Doe #2

were direct participants in, or observed and failed to prevent, the deprivation of

Plaintiff’s constitutional rights.

                                       118.

       There is also a causal connection between the actions of Defendants Sgt. Doe,

Maj. Doe #1, and Maj. Doe #2 and the deprivation of Plaintiff’s constitutional rights

for several reasons. Defendants were put on notice of the need to have corrected the

alleged deprivation because they were aware that inmates who identify as

transgender are especially susceptible to harassment, abuse, and violence while in

custody, which is evidenced, in part, by the Cobb County Sheriff’s Offices policies



                                         33
            Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 34 of 46




under the Prison Rape Elimination Act. Moreover, the facts support an inference

that said Defendants directed their subordinates to act unlawfully and knew that

subordinates were acting unlawfully and failed to stop them from doing so.

                                          119.

        A prison official violates the Eighth Amendment “when a substantial risk of

serious harm, of which the official is subjectively aware, exists and the official does

not respond reasonably to the risk.” Bowen v. Warden Baldwin State Prison, 826

F.3d 1312, 1320 (11th Cir. 2016) (internal quotations omitted). To state an Eighth

Amendment claim of deliberate indifference, a plaintiff must allege facts sufficient

to show 1) that she was subjected to “substantial risk of serious harm;” 2) the

defendant’s deliberate indifference to that risk; and, 3) causation. Purcell ex rel.

Estate of Morgan v. Toombs Cnty., 400 F.3d 1313, 1319 (11th Cir. 2005).

                                          120.

        Plaintiff was injured as a result of the depravation of her constitutional rights,

as alleged in Count 1, and Defendants Sgt. Doe, Maj. Doe #1, and Maj. Doe #2

should be held liable for such damages in their supervisory capacity, including an

award of reasonable attorney’s fees and costs of litigation, in an amount to be proven

at trial.




                                            34
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 35 of 46




                               COUNT III:
         FAILURE TO HIRE, TRAIN, AND SUPERVISE STAFF
        IN VIOLATION OF THE FOURTEENTH AMENDMENT
 (Defendants Sheriff Warren in his Individual Capacity, Col. Prince, and Lt.
                               Col. Sanders)

                                        121.

      Plaintiff hereby pleads and incorporates by reference all of the allegations

contained in Paragraphs 1 through 89, as if the same were set forth herein.

                                        122.

      At all relevant times, Defendants Sheriff Warren, Col. Prince, and Lt. Col.

Sanders were acting under color of state law in their respective capacities as Sheriff,

Division Commander of the Cobb County Adult Detention Center, and Assistant

Commander of the Cobb County Adult Detention Center and the acts and omissions

described herein were conducted within the scope of their official duties.

                                        123.

      Defendants Sheriff Warren, Col. Prince, and Lt. Col. Sanders are the final

policy- and decision-makers for the Cobb County Adult Detention Center and they

are ultimately responsible for the hiring, training, and discipline of the staff of the

Cobb County Adult Detention Center.




                                          35
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 36 of 46




      Moreover, Defendant Sheriff Warren is the final policy- and decision-maker

for the Cobb County Sheriff’s Office and he is ultimately responsible for the hiring,

training, and discipline of the employees of the Cobb County Sheriff’s Office.

                                       124.

      Defendants failed to properly train their staff concerning the assignment,

housing, and treatment of transgender detainees, despite knowing of the increased

risk that transgender inmates may be sexually abused, sexually assaulted, or sexually

harassed by other inmates and staff, which was likely to continue absent training.

                                       125.

      Defendants’ knowledge is evidenced, in part by the Cobb County Sheriff’s

Office’s adoption of policies consistent with the Prison Rape Elimination Act, which

was intended to address the detection, prevention, and response to all incidents of

inappropriate sexual behavior within the Cobb County Adult Detention Center.

                                       126.

      Defendants knew that, based on their failure to train or acquire competent

corrections officers, transgender inmates would be especially susceptible to

becoming victims and/or targets of sexual abuse, sexual assault, sexual misconduct,

sexual harassment, and other forms of inappropriate sexual behavior.




                                         36
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 37 of 46




                                        127.

      As a direct and foreseeable consequence of Defendants’ conscious disregard

of the obvious need to train personnel, Plaintiff has been injured in violation of the

Fourteenth Amendment and fundamental notions of decency.

                                        128.

      Plaintiff has suffered and continues to suffer irreparable physical injury and

emotional harm as a result of Defendants’ failure to hire, train, and supervise

personnel, and will continue to suffer substantial and irreparable harm absent

immediate relief.

                                        129.

      Plaintiff was injured as a result of the failure of Defendants Sheriff Warren,

Col. Prince, and Lt. Col. Sanders to hire, train, and supervise staff appropriately, and

Plaintiff is entitled to recover all damages available to her, including an award of

reasonable attorney’s fees and costs of litigation, in an amount to be proven at trial.

                           COUNT IV:
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                    (Defendants C.O. John Doe)

                                        130.

      Plaintiff hereby pleads and incorporates by reference all of the allegations

contained in Paragraphs 1 through 89, as if the same were set forth herein.



                                          37
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 38 of 46




                                        131.

      In Georgia, a plaintiff may recover for the tort of intentional infliction of

emotional distress by showing: 1) that a defendant’s conduct was intentional or

reckless; 2) the conduct was extreme and outrageous; 3) there is a causal connection

between the wrongful conduct and the emotional distress; and, 4) the emotional

distress must be severe. Clark v. Arras, 212 Ga. App. 695, 696 (1994).

                                        132.

      As alleged, Defendant C.O. Doe intentionally came into contact with the

person of Plaintiff, including Plaintiff’s genital area, in order to conduct an invasive

search known as a “pat down,” which was in violation of the policies and procedures

of the Cobb County Sheriff’s Office. Further, C.O. Doe knew that Plaintiff was

female, but he intentionally referred to Plaintiff as “Mister” and used male pronouns

on several occasions, and loudly and publicly forced her to sit in chairs designated

for male inmates.

                                        133.

      Defendant C.O. Doe had no legitimate basis for the aforementioned actions

and conduct.




                                          38
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 39 of 46




                                         134.

      Defendant C.O. Doe’s conduct, especially when taken together, is of such

serious import as to give rise to such intense feelings of humiliation, embarrassment,

fright, and extreme outrage to cause any female inmate severe emotional distress.

                                         135.

      Moreover, C.O. Doe’s conduct would have been even more likely to cause

any transgender female inmate severe emotional distress.

                                         136.

      As alleged, Defendant C.O. Doe’s actions caused Ms. Castle to experience

intense feelings of humiliation, embarrassment, concern and fright for her physical

health and safety, and extreme outrage, which all caused Plaintiff to experience, and

continue to experience, severe emotional distress.

                                         137.

      Plaintiff has been injured by the actions of Defendant C.O. Doe and Plaintiff

is entitled to damages, including an award of reasonable attorney’s fees and costs of

litigation, in amount to be proven at trial.




                                           39
         Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 40 of 46




                              COUNT V:
               DISCRIMINATION BASED ON DISABILITY
    IN VIOLATION OF THE AMERICANS WITH DISABILITY ACT &
                       REHABILITATION ACT
    (Defendants Cobb County and Sheriff Warren in his Official Capacity)

                                        138.

      Plaintiff hereby pleads and incorporates by reference all of the allegations

contained in Paragraphs 1 through 89, as if the same were set forth herein.

                                        139.

      Under Georgia law, Defendant Sheriff Warren is the jailer of Cobb County

and has custody of the jail and the persons confined therein, subject to the

supervision of the governing authority of Defendant Cobb County. Accordingly,

Defendants Cobb County and Sheriff Warren share joint responsibility of the Cobb

County Adult Detention Facility.

                                        140.

      According to Title II of the Americans With Disabilities Act, “… no qualified

individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §

12132.




                                          40
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 41 of 46




                                       141.

      Defendants Cobb County and Sheriff Warren, as well as their Cobb County

Adult Detention Center, are considered public entities under Title II of the

Americans With Disabilities Act. 42 U.S.C. § 12131.

                                       142.

      As recipients of federal funds, Defendants Cobb County and Sheriff Warren

are required by Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, to

make reasonable accommodations to persons with disabilities in their facilities,

program activities, and who receive their services. Such recipients are further

required to modify such facilities, services, and programs as necessary to accomplish

this purpose. Accordingly, said Defendants are subject to the mandate of Section

504 of the Rehabilitation Act.

                                       143.

      As alleged herein, Plaintiff is properly considered a person with a disability

as she has Gender Dysphoria, an impairment that substantially limits several major

life activities and that results in a substantial impediment to employment.

                                       144.

      While the Americans With Disabilities Act excludes “gender identity

disorders” as a condition that is considered a disability, 1) a diagnosis of Gender



                                         41
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 42 of 46




Dysphoria involves far more than a person’s gender identification; 2) even if this

statutory exclusion includes Gender Dysphoria, Plaintiff’s condition does result

from physical impairments, including hormonal and genetic drivers contributing to

an in uterio development of dysphoria; and, 3) if this inclusion applies categorically

to all diagnosis of Gender Dysphoria, that would violate the Fourteenth Amendment

because the legislative history of the exclusion demonstrates that it was driven by

animus toward transgender persons.

                                        145.

      Defendants subjected Plaintiff to discrimination on the basis of her disability

for several reasons, including, but not limited to:

      a)     categorizing Plaintiff as male, assigning Plaintiff to male facilities, and

      identifying Plaintiff’s records within Defendants’ records as male, despite

      how she is identified on her state-issued identification;

      b)     refusing to train its staff on how to appropriately accommodate, treat,

      and communicate with individuals with Gender Dysphoria;

      c)     blatantly refusing to refer to Plaintiff with female pronouns;

      d)     purposefully referring to Plaintiff as male in front of male inmates,

      thereby creating a substantial risk to Plaintiff’s future health and safety; and,




                                          42
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 43 of 46




      e)     allowing male correctional officers to perform invasive pat-downs of

      her person, knowing that Plaintiff is a woman, has a female gender identity,

      has undergone a gender transition, has female genitalia, identifies and lives as

      a woman, is identified in government records as female, and, like other female

      inmates, feels fearful and sexually-violated when touched and searched by

      male correctional officers.

                                         146.

      Title II of the Americans With Disabilities Act creates a private cause of

action against said Defendants and Defendants are not entitled to sovereign

immunity. United States v. Georgia, 546 U.S. 151, 158-89 (2006).

                                         147.

      As alleged herein, Defendants failed and refused to provide Plaintiff with a

reasonable accommodation.

                                         148.

      As alleged herein, Defendants’ actions amount to intentional discrimination

of Plaintiff, as a direct result of her gender dysphoria, in violation of Title II of the

Americans With Disabilities Act and the Rehabilitation Act.




                                           43
           Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 44 of 46




                                          149.

          Plaintiff has been injured, including emotional injuries, by Defendants’

discrimination due to her disability, and Plaintiff is entitled to all damages allowed

under the Americans With Disabilities Act and the Rehabilitation Act, up to and

including, compensatory damages and attorney’s fees and costs of litigation, in an

amount to be proven at trial.

                                    JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury on all issues so triable.

                                PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Sierra N. Castle respectfully prays for the following
relief:

          1)    That Summons and Process be issued to Defendants, and Defendants

be served as provided by law;

          2)    That this matter be tried before a jury;

          3)    That judgment be awarded for and in favor of Plaintiff on Count I and

against Defendants C.O. John Doe, Sgt. Jane Doe, Maj. John Doe #1, and Maj. John

Doe #2, in their Individual Capacities, for all damages allowable under 42 U.S.C. §

1983, including an award of reasonable attorney’s fees and costs of litigation, in an

amount to be proven at trial;


                                             44
        Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 45 of 46




      4)     That judgment be awarded for and in favor of Plaintiff on Count II and

against Defendants Sgt. Jane Doe, Maj. John Doe #1, and Maj. John Doe #2, in their

Individual Capacities, for all damages allowable under 42 U.S.C. § 1983, including

an award of reasonable attorney’s fees and costs of litigation, in an amount to be

proven at trial;

      5)     That judgment be awarded for and in favor of Plaintiff on Count III and

against Defendants Sheriff Neil Warren, Col. Janet Prince, and Lt. Col. David

Sanders, in their Individual Capacities, for all damages allowable under 42 U.S.C. §

1983, including an award of reasonable attorney’s fees and costs of litigation, in an

amount to be proven at trial;

      6)     That judgment be awarded for and in favor of Plaintiff on Count IV and

against Defendant C.O. John Doe, in his Individual Capacity, for all damages

allowable under Georgia law, including an award of reasonable attorney’s fees and

costs of litigation, in an amount to be proven at trial;

      7)     That judgment be awarded for and in favor of Plaintiff on Count V and

against Defendants Cobb County, Georgia and Sheriff Neil Warren, in his Official

Capacity, for all damages allowable Title II of the Americans with Disabilities Act

and the Rehabilitation Act, including an award of reasonable attorney’s fees and

costs of litigation, in an amount to be proven at trial; and,



                                           45
      Case 1:19-cv-01406-JPB Document 1 Filed 03/28/19 Page 46 of 46




     8)    For such other relief as this Court shall seem just and proper.

     Respectfully submitted, this 28th day of March, 2019.




                                         __________________________
                                         KENNETH E. BARTON III
                                         Georgia Bar No. 301171
                                         M. DEVLIN COOPER
                                         Georgia Bar No. 142447
                                         BRUCE D. DUBBERLY IV
                                         Georgia Bar No. 809675
                                         Attorneys for Plaintiff
COOPER, BARTON & COOPER, LLP
170 College Street
Macon, Georgia 31201
(478) 841-9007 telephone
(478) 841-9002 facsimile
keb@cooperbarton.com
mdc@cooperbarton.com
bdd@cooperbarton.com




                                       46
